Citation Nr: 0822641	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-16 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for left shoulder dislocation as 
a result of antihypertensive medication prescribed by VA in 
April 2004.

2.  Entitlement to service connection for a lung disorder, to 
include pneumonia. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein the RO, in part, denied 
compensation under the provisions of 1151 for left shoulder 
dislocation and entitlement to service connection for 
pneumonia.  

In May 2008, the veteran testified before the undersigned 
Veterans Law Judge at the RO in New York, New York.  A copy 
of the hearing transcript has been associated with the claims 
file.  During the hearing, the veteran indicated that he was 
withdrawing for the issue of entitlement to service 
connection for hypertension.  (Transcript (T.) at page (pg.) 
8).  As the issue of entitlement to service connection for 
hypertension is withdrawn, the only two issues remaining for 
appellate consideration, are the ones listed on the title 
page. 

The issue of entitlement to service connection for lung 
disorder, to include pneumonia is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran did not incur additional physical disability, 
diagnosed as left shoulder dislocation, as a consequence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA; the proximate 
cause of any additional left shoulder disability was not the 
result of an event that was not reasonably foreseeable as a 
result of antihypertensive medication prescribed by VA in 
April 2004.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for left shoulder dislocation due to 
antihypertensive medication prescribed by VA in April 2004 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002); 
38 C.F.R. §§ 3.361, 17.32 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for left shoulder 
dislocation, caused by the negligence and carelessness of 
VA's prescription of antihypertensive medication in April 
2004.  (see, T. at pg. 9).  The RO received the veteran's 
claim for benefits in July 2004.  

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification should also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, 
also, the United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004).  38 C.F.R. § 3.159, concerning 
VA assistance in developing claims, has been revised in part 
recently.  These revisions are effective as of May 30, 2008, 
and several portions of the revisions are pertinent to the 
case at hand.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, and pertinent to the instant case, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.  

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the 1151 issue on appeal, VA provided the 
veteran with pre-adjudication notice on the Pelegrini II VCAA 
elements in an August 2004 letter.  The letter informed the 
veteran that he should let VA know of any evidence he thought 
would support his claims and that it was his responsibility 
to make sure that VA received all requested records not in 
the possession of a Federal entity.  

In addition, the Court has also held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While the RO 
has not informed the veteran of the Dingess elements 
involving ratings and effective dates, there is no prejudice 
to the appellant since the instant 1151 claim is being denied 
and no rating or effective date indicated.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of the instant 1151 claim in the decision 
below.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  The veteran was 
provided pre-adjudication VCAA notice via an August 2004 
letter.  Id. 
	
       Duty to Assist

Regarding VA's duty to assist the appellant with his 1151 
claim on appeal, relevant private and VA medical reports, 
along with testimony and statements of the appellant, have 
been associated with the claims file.  As noted previously, 
in May 2008, the veteran testified before the undersigned in 
connection with the instant claim.  In addition, in December 
2005, a VA physician provided an opinion in connection with 
the instant 1151 claim.  A copy of this opinion has been 
associated with the claims file. 

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the instant 1151 claim.  

II.  Relevant Laws and Regulations 

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected. 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

38 U.S.C.A. § 1151 has been amended in the past decade, and 
the amended statute indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  Under these revisions, the proximate cause of 
disability or death must also be an event not reasonably 
foreseeable.  Id.  But see generally Brown v. Gardner, 513 
U.S. 115 (1994) (for claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment).

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 
38 C.F.R. § 17.32.

Minor deviations from the 38 C.F.R. § 17.32 requirements that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  Consent may be express 
or implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

III.  Analysis

After a review of the extensive medical evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for left shoulder dislocation as a 
result of antihypertensive medication (i.e., Felodipine, 
Simvastatin and hydrochlorothiazide (HCTZ)) prescribed by VA 
in April 2004.  

In reaching the foregoing determination, VA treatment 
records, dated from April 2004 to May 2007, document that on 
April 16, 2004, VA prescribed the veteran 10 and 25 
milligrams of Felodpine and HCTZ, respectively.  (see, VA 
treatment records, dated April 16, 2004).  On April 24, 2004, 
the veteran was admitted to a private facility after he 
dislocated his left shoulder.  At that time, the veteran 
stated that he fell down the steps and landed on his left 
arm, after a railing became loose.  The veteran denied any 
loss of consciousness, headaches or dizziness.  His history 
was, however, positive for alcohol abuse (i.e., two 
[alcoholic] shots one hour previously).  An initial 
impression of anteriorly dislocated left shoulder was 
entered.  (see, April 2004 report, prepared and submitted by 
The Brookdale Hospital University Hospital and Medical 
Center, Brooklyn, New York).  

VA treatment reports, dated subsequent to April 2004, reflect 
that VA consistently prescribed--and the veteran continued to 
take--the aforementioned antihypertensive medications.  These 
same treatment reports also contain the veteran's history of 
having dislocated his left shoulder after he fell down the 
steps.  None of the aforementioned medical reports 
coincidental to the left shoulder dislocation in April 2004 
contain any assertion by the appellant that said injury was 
the result of having become dizzy and unstable as a result of 
anti-hypertensive medication(s) prescribed by VA.  

Thus, the crux of the veteran's claim hinges on whether said 
additional physical disability, i.e., anteriorly dislocated 
left shoulder, is the result carelessness, negligence, lack 
of proper skill, error in judgment, or a similar instance of 
fault, or an event not reasonably foreseeable by VA in 
prescribing the veteran the above-referenced hypertensive 
medications in April 2004.  This exact question was slated to 
a VA examiner in December 2005.  The resulting answer, as 
explained below, is that there has been no such showing in 
this case.  

While the December 2005 VA opinion is inconclusive as to the 
question of whether the veteran's additional disability, was 
caused by an event not reasonably foreseeable, it does 
contain an opinion that the evidence of record did not 
support a finding of carelessness, negligence, lack of proper 
skill or similar instance of fault by VA in prescribing the 
veteran the following anti-hypertensive medication in April 
2004:  Felodipine, Simvastatin and HCTZ.  To this end, the VA 
examiner opined that Felodipine and HCTZ were 
antihypertensive [medications], and if the veteran's blood 
pressure became excessively much below 100 systolic, than 
dizziness with instability and falls could occur.  
(Parenthetically, the Board observes that when VA initially 
prescribed HCTZ in April 2004, the veteran's systolic 
pressure was 130 (see, VA progress noted, dated April 16, 
2004)).  

The December 2005 VA physician further opined that the VA's 
combination [antihypertensive] treatment was considered an 
appropriate and accepted treatment for the veteran's 
hypertension.  (see, December 2005 VA physician's opinion).  
As to whether VA's prescription of the anti-hypertensive 
medications was administered with the express or implied 
consent of the appellant, the December 2005 VA physician 
opined that if the veteran took them, that consent was 
implied.  The VA physician indicated that the veteran could 
choose freely, not to take any [medication].  Crucially, and 
as noted in the preceding paragraph, the veteran had 
continued to take the VA-prescribed antihypertensive 
medications even after he dislocated his left shoulder in 
April 2004.  There is no other opinion of record, private or 
VA that contradicts the December 2005 VA physician's opinion.

Thus, in view of the foregoing, the preponderance of the 
evidence is against the veteran's claim for compensation 
under 38 U.S.C.A. § 1151 for dislocation of the left shoulder 
as a result of antihypertensive medication prescribed by VA 
in April 2004.  The claim is therefore denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
shoulder dislocation as a result of antihypertensive 
medications prescribed by VA in April 2004, is denied.


REMAND

The veteran contends in testimony before the undersigned that 
he has a lung disorder, currently diagnosed as asthma and 
bronchitis, which had its onset during military service and 
has continued since discharge.  (T. at pages (pgs.) 4, 5, 
14).  

In support of the foregoing, service medical records reflect 
that the veteran was diagnosed as having bronchitis on 
several occasions and, at one time, questionable viral 
pneumonia (see, service medical records, dated from July 1964 
to August 1965).  A June 1965 service separation examination 
report shows that the veteran's lungs were evaluated as 
"normal."  X-rays of the veteran's chest were negative.  On 
a June 1965 Report of Medical History, the veteran indicated 
that he had had chronic or frequent colds, shortness of 
breath, pain or pressure in the chest, and chronic coughs.  
The examining physician indicated that the veteran had 
episodes of bronchitis while in Germany in 1963 and 1964.  
The physician reported that during these episodes, the 
veteran experienced shortness of breath, cough, chest pain, 
and lightheadness when he lied down in the evening and when 
he would suddenly rise from a seated position.

Post-service VA and private medical evidence contains a 
history of the veteran having smoked a pack of cigarettes a 
day for five years.  A May 2005 VA treatment report contains 
a diagnosis of chronic obstructive pulmonary disease.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The threshold for triggering VA's duty to provide an 
examination is low. 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  The Board, however, is not 
free to substitute its own judgment for that of such an 
expert.  See, Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In this case, as the veteran has reported a continuity of 
pulmonary symptomatology, since military service, and there 
is in-service evidence of the appellant having received 
treatment for bronchitis and questionable viral pneumonia in 
conjunction with a post-service diagnosis of chronic 
obstructive pulmonary disease, a VA examination is needed to 
obtain a competent medical opinion as to whether he currently 
has a lung disorder order that is etiologically related to, 
or had its onset during, military service.

Finally, during the May 2008 hearing, the veteran testified 
that he had continued to seek treatment for asthma and 
bronchitis from the Brooklyn Campus of the VA New York Harbor 
Healthcare System.  Records of said treatment, dated 
subsequent to July 2007, do not appear to be associated with 
the claims file.  Additionally, the veteran indicated that he 
would attempt to obtain records from a Dr. G.  No such 
records have been added to the claims file.  These records 
could potentially be relevant in determining an etiological 
relationship, if any, between any currently diagnosed lung 
disorder and the veteran's period of military service.  
Accordingly, and because it does not appear that the RO has 
made any effort to procure them, a remand is required.  
38 C.F.R. § 19.9 (2007).



Accordingly, the case is REMANDED for the following action:

1.  With the veteran's assistance, 
attempt to obtain any outstanding 
records of pertinent medical treatment 
from Dr. G.  Efforts to obtain such 
records should be documented.  

2.  Obtain all medical records of 
pertinent treatment received by the 
veteran since July 2007 from the 
Brooklyn Campus of the VA New York 
Harbor Healthcare System.  If any of 
the requested records can not be 
obtained, documentation stating this 
fact must be indicated in the claims 
file. 

3.  After completion of steps 1 and 2, 
schedule the veteran for a VA 
examination by an appropriate 
specialist to determine the nature and 
likely etiology of any current lung 
disorder found on examination.  The 
examiner must review the claims file 
and note such review in the examination 
report or in an addendum.

The examiner must answer the following 
general question:  is it at least as 
likely as not (50 percent probability 
or more) that any currently diagnosed 
lung disorder(s) began in service, is 
the result of an incident or disease in 
service, or had its onset within the 
first post-service year?  

In formulating the above-requested 
opinion, the examiner is referred to 
service medical records, dated in 1964 
and 1965, containing diagnoses of 
questionable viral pneumonia and 
bronchitis. 

4.  Then, readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative, should be issued an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order. 

The purposes of this remand are to ensure notice are to 
complete (and to assist the veteran with) the development of 
his claim.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board, however, takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The appellant is also advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2007). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


